

 
MANAGEMENT AGREEMENT


Between


MASS FINANCIAL, CORP.


Secured Creditor in Possession


and


RADIANT LOGISTICS GLOBAL SERVICES, INC.


Manager




For the Operations of


UNITED AMERICAN FREIGHT SERVICES, INC


Dated as of May 21, 2007
 
 

--------------------------------------------------------------------------------



MANAGEMENT AGREEMENT


This Management Agreement (“Agreement”), is made and entered into this 21st day
of May, 2007 (“Effective Date”), by and between Mass Financial Corp., a Barbados
company (“Mass”) in its capacity as a secured creditor in possession pursuant to
Mass’ foreclosure on the assets of United American Freight Services, Inc., a
Michigan corporation (“UAFS”) (and other collateral) as provided in Article 9 of
the Uniform Commercial Code and Radiant Logistics Global Services, Inc., a
Delaware corporation (“Radiant”).
 
RECITALS
 
WHEREAS, by virtue of an Assignment of Loans, Liens and Loan Documents dated as
of February 9, 2007, Mass is the assignee of certain loan agreements, promissory
notes and security agreements (“Loan Documents”) dated as of August 21, 2005
issued in favor of Laurus Master Fund Limited by Stonepath Group, Inc., a
Delaware corporation (“Stonepath”), UAFS and other subsidiaries of Stonepath
(the “Subs”);
 
WHEREAS, pursuant to the Loan Documents Mass has a perfected first priority
security interest in certain assets of Stonepath and UAFS to secure the prompt
payment, performance and discharge in full of all of the Stonepath and Subs’
obligations under the Loan Documents;
 
WHEREAS, Stonepath and the Subs defaulted under the Loan Documents and various
events of default existed thereunder ;
 
WHEREAS, Mass has foreclosed on the assets of UAFS in a manner consistent with
Mass’ and such Subs’ right and duties, including those under the Uniform
Commercial Code;
 
WHEREAS, Mass has taken possession of the assets formerly used by UAFS in its
operations for disposition by Mass as a secured party under the Uniform
Commercial Code as in effect under applicable law ( the “UCC”);
 
WHEREAS, Radiant desires to acquire from Mass, and Mass desires to transfer to
Radiant, certain of the assets used in the operations of UAFS, all of which are
identified as “Collateral” in the Loan Documents, and all of which are included
in the description of Purchased Assets in the Asset Purchase Agreement the
parties are executing in conjunction with the Agreement ( hereinafter “Purchased
Assets” or “Asset Base”);
 
WHEREAS, an involuntary bankruptcy has been commenced against Stonepath, but not
UAFS, and the parties to this Agreement are concerned about and cognizant of the
impact of the automatic stay imposed by the provisions of 11 U.S.C. Section 362
on the proposed sale of the Purchased Assets of UAFS;
 
WHEREAS, the parties realize that the value of the Purchased Assets of UAFS will
decrease dramatically if UAFS should cease operation, but that Mass is not in
the business of providing the freight forwarding and transportation logistic
services provided by UAFS, services in which Radiant is experienced and skilled;
and that the best way to maximize the value of the UAFS Asset Base is for
Radiant to operate the company pending Mass obtaining relief from the automatic
stay of the Stonepath bankruptcy so as to allow Mass to conclude the disposition
of the UAFS Asset Base to Radiant,
 
1

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the mutual agreements, covenants,
representations and warranties contained herein, and in reliance thereon, Mass
and Radiant, intending to be legally bound, hereby agree as follows:
 
ARTICLE I
 
Appointment; Term of Agreement
 
Section 1.1. Appointment and Acceptance. Mass hereby appoints Radiant as the
Manager of the UAFS Asset Base during the term of this Agreement to operate and
manage the business formerly known as UAFS for its own account upon the terms
and conditions hereinafter set forth. Radiant hereby accepts such appointment.
 
Section 1.2. Term. The term of the appointment shall be for the shorter of: (a)
a period ending December 31, 2007 or (b) such sooner time as Mass may obtain a
final order from the bankruptcy court in the Stonepath Group Inc. bankruptcy
granting Mass relief from stay to proceed with the disposition of the Purchased
Assets pursuant to Mass’ foreclosure on same . In the event Mass obtains such an
order, the purchase and sale transaction of the Purchased Assets presently
contemplated by the parties to the Agreement shall close within 10 business days
of entry of the final order granting Mass relief from the automatic stay, or the
sooner dismissal of the Stonepath Group Inc. involuntary bankruptcy.
 
Section 1.3. No Agency or Partnership. This Agreement will not be construed to
create a partnership or joint venture between the parties. Nothing in this
Agreement shall be deemed to give Radiant authority to bind Mass, it being
understood that Radiant is acting as an independent contractor and not an agent
of Mass.
 
ARTICLE II
 
General Obligations Of The Manager
 
Section 2.1. Management. The Manager shall manage the daily operations
represented by the Asset Base of UAFS using its best business judgment. Manager
shall have full authority to operate the Asset Base in its sole and absolute
discretion, including if necessary in Radiant’s judgment, operating the Asset
Base under a name other than Stonepath Logistics Automotive Services, Inc.
 
Section 2.2. Books and Records. The Manager shall maintain a complete system of
records, books and accounts with respect to the business conducted using the
Asset Base in accordance with generally accepted accounting principles and make
all records, books and accounts relating to the operation available for
examination by Mass during regular business hours at the corporate offices of
Radiant upon five (5) business day’s notice. The Manager further agrees to
prepare and submit to Mass at the address given in Section 5.5, by the 20th day
of each month, a financial statement and balance sheet of its business conducted
using the Asset Base for the preceding month prepared according to generally
accepted accounting principals.
 
2

--------------------------------------------------------------------------------


 
Section 2.3. Receipts and Liabilities. Manager shall be entitled to all revenues
generated and shall be solely responsible for all liabilities accrued as a
result of business conducted using the Asset Base after the Effective Date. Mass
shall be entitled to receipt of all income generated prior to the Effective Date
and shall be solely responsible for all liabilities accrued from April 17, 2007
to the Effective Date as a result of business conducted using the Asset Base.
The parties will work together to identify those receivables and payables
accrued as of the Effective Date . The ship date of the cargo will determine
which party is entitled to the revenue of that shipment and which party will
bear the costs of generating that revenue. Each party shall segregate payments
received by it after the Effective Date that are otherwise due the other party
and shall promptly remit them to that party. The parties shall reconcile the
accounts on a not less than weekly basis.
 
Section 2.4. Indemnification. The Manager agrees to indemnify and hold harmless
Mass from expenses, claims and damages arising from the willful misconduct and
the acts and omissions of Manager or its agents or employees which are reckless
or grossly negligent and further agrees to provide comprehensive general public
liability insurance, covering acts and/or omissions of itself and its agents and
employees, with deductibles and limits acceptable to Mass and naming Mass as an
insured. Manager additionally agrees to provide worker’s compensation insurance
for its employees as well as property and casualty insurance in such amounts as
are standard and customary for the business in which the Asset Base is being
used, naming Mass as an insured.
 
Section 2.5. Additional Covenants of Manager. The Manager hereby further
covenants and agrees that it will:
 
(a) not do anything which will cause the violation of any statute, ordinance,
law, rule, regulation, order or requirement of any federal, state or municipal
government, and appropriate departments, commissions, boards and officers having
jurisdiction over the use or manner of use of the Asset Base or the maintenance
or operation thereof that would have a material adverse effect on the Asset
Base;
 
(b) be available at all reasonable times to consult with Mass on matters covered
by this Agreement;
 
(c) provide cargo insurance for any freight transported or received by or on
behalf of Manager; and
 
(d) use reasonable care to assure that invoices relating to the pre-Effective
Date period are promptly and accurately entered into the accounting system and
copies of all relevant documentation (e.g., bills of lading and proof of
delivery) are provided to Mass in a timely fashion.
 
Section 2.6. Personnel. The Manager shall hire and discharge employees as it
deems fit.
 
Section 2.7. Market and Operations. The Manager shall use the Asset Base in its
efforts to service the automotive industry in a manner consistent with the
reasonable business judgment of Manager.
 
3

--------------------------------------------------------------------------------


 
Section 2.8. Conduct of Business. The Asset Base shall be used in business
conducted by Manager in its name and at its expense. All contracts for the
purchase of goods and services shall be in Manager’s name.
 
ARTICLE III
 
Agreements Of Mass
 
Section 3.1. Access to Premises and Records. Promptly upon the Effective Date,
Mass will make available to Manager the business premises and all books and
records of UAFS to the extent such are in the control of Mass.
 
Section 3.2. Limitation of Liability; Hold Harmless. Mass shall hold Radiant,
Radiant Logistics Partners, LLC, a Delaware limited liability company, Air Group
Corporation, a Washington corporation, Radiant Logistics, Inc., a Delaware
corporation, and the officers, directors and employees of each (collectively,
the “Radiant Released Parties”) harmless from, and no Radiant Released Party
shall be liable to Mass for any expenses, claims and damages resulting from,
arising out of or relating to any act or omission of any Radiant Released Party
arising out of or related in any way to its use or operation of the Asset Base
or the provision of any services hereunder except for any claim based solely on
the intentional willful misconduct of Radiant
 
Section 3.3. No Restrictions. Mass covenants and agrees that it shall have no
right to impose, and shall not seek to enforce or impose any restriction of any
kind on any Radiant Released Party which limits in any way any Radiant Released
Party’s ability to (i) solicit or conduct business with any Person (as that term
is defined in the Asset Purchase Agreement) whether or not such Person was or is
a customer or prospective customer of UAFS, Stonepath, any of the Subs or Mass,
(ii) solicit, hire or retain any Person to serve as an employee, consultant or
agent of any Radiant Released Party whether or not such Person was or is a
current or former employee, agent or consultant of UAFS, Stonepath, any of the
Subs or Mass or (iii) conduct operations in the freight forwarding, logistics or
related business anywhere in the world whether or not such actions are
competitive with UAFS, Stonepath, any of the Subs or Mass.
 
Section 3.4. Indemnification. Mass shall indemnify, defend and hold harmless the
Radiant Released Parties , from and against any and all expenses, claims and
damages resulting from, arising out of or relating to: (a) any use by any
Radiant Released Party of the Asset Base (unless due to the intentional
misconduct of any Radiant Released Party or their employees or agents); (b) the
operation of the business utilizing the Asset Base (unless due to the
intentional misconduct of any Radiant Released Party or their employees or
agents); (d) any breach of any representation made by Mass in this Agreement, or
any failure of Mass to completely and timely perform any covenant or agreement
to be performed by Mass under this Agreement; or (e) any third-party claim
seeking to hold any Radiant Released Party liable for any act or omission of
Mass.
 
4

--------------------------------------------------------------------------------


 
ARTICLE IV
 
Termination Of Agreement; Events Of Default
 
Section 4.1. Termination by Manager. This Agreement may be terminated at any
time by the Manager upon thirty (30) days’ advance written notice to Mass.
 
Section 4.2. Termination by Mass. This Agreement may be terminated at any time
by Mass if:
 
(i) Manager fails to adequately perform any of its obligations hereunder as
reasonably determined by Mass; or
 
(ii) Mass reasonably determines that Manager is not performing its obligations
hereunder according to the performance standard required by Article II hereof.
 
Such termination shall not be effective until thirty (30) days after notice from
Mass to Manager of the occurrence of any of the foregoing, during which thirty
(30) day period Manager shall have the opportunity to cure such occurrence.
 
Section 4.3. Automatic Termination. This Agreement shall automatically terminate
if Mass does not obtain a final order granting it relief from the automatic stay
in the bankruptcy proceeding of Stonepath Group Inc. by December 31, 2007.
 
ARTICLE V
 
General
 
Section 5.1. Expenses. Except as otherwise provided in this Agreement, and
whether or not the transactions herein contemplated shall be consummated,
Manager and Mass shall pay their own fees, expenses and disbursements, in
connection with the subject matter of this Agreement and all other costs and
expenses incurred in performing and complying with all conditions to be
performed under this Agreement.
 
Section 5.2. Publicity. All notices to third parties and all other publicity
concerning the transactions contemplated by this Agreement shall be jointly
planned and coordinated by and between Mass and Manager. Except as may be
required by law, no Party shall act unilaterally in this regard without the
prior written approval of the other Party, such approval not to be unreasonably
withheld.
 
Section 5.3. Waivers. The waiver by either Party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.
 
Section 5.4. Binding Effect; Benefits. This Agreement shall inure to the benefit
of, and be binding upon, the Parties hereto and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended to confer on
any Person other than the Parties hereto, or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.
 
5

--------------------------------------------------------------------------------


 
Section 5.5. Notices. All notices, requests, demands, elections and other
communications which either Party to this Agreement may desire or be required to
give hereunder shall be in writing and shall be deemed to have been duly given
if delivered personally, by a reputable courier service which requires a
signature upon delivery, by mailing the same by registered or certified first
class mail, postage prepaid, return receipt requested, or by telecopying with
receipt confirmation (followed by a first class mailing of the same) to the
Party to whom the same is so given or made. Such notice, request, demand,
waiver, election or other communication will be deemed to have been given as of
the date so delivered or electronically transmitted or seven days after mailing
thereof.
 
If to Seller to: 
Mass Financial Corp.     
Unit 803, 8th Fl,. Dina House
Ruttonjee Centre, 11 Duddell St.
Central
Hong Kong
+852 2840 1260 (facsimile)
+852 2840 1230 (phone) 
       
With a copy to: 
Sheena R. Aebig     
Williams Kastner
601 Union St., #4100
Seattle, WA 98101
saebig@williamskastner.com
206-628-6611 (facsimile)
206-628-6605 (phone) 
       
If to Buyer, to: 
Radiant Logistics Global Services, Inc. .     
1227 120th Avenue N.E.
Bellevue, Washington 98005
Attn: Bohn H. Crain, Chief Executive Officer
bhcrain@radiant-logistics.com
425-943-4598 (facsimile)
425-943-4539 (phone)
Attn: Stephen M. Cohen, General Counsel
SMC Capital Advisors, Inc.
Two Logan Square
18th & Arch Streets, Suite 1200
Philadelphia, Pennsylvania 19103
scohen@smcadvisors.net
215-568-4894 (facsimile)
215-568-4891 (phone) 
       
With copy to: 
Vincent A. Vietti , Esquire     
Fox Rothschild LLP
997 Lenox Drive, Building 3
Lawrenceville, New Jersey 08648-2311
vvieti@foxrothschild.com
609-896-1469 (facsimile)
609-896-4571 (phone) 
 

 
6

--------------------------------------------------------------------------------




or to such other address as such Party shall have specified by notice to the
other Party hereto.


Section 5.6. Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto) constitutes the entire agreement and understanding between the
Parties hereto as to the matters set forth herein and supersedes and revokes all
prior agreements and understandings, oral and written, between the Parties
hereto or otherwise with respect to the subject matter hereof (including any
letter of intent). No change, amendment, termination or attempted waiver of any
of the provisions hereof shall be binding upon any Party unless set forth in an
instrument in writing signed by the Party to be bound or their respective
successors in interest.
 
Section 5.7. Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.
 
Section 5.8. Headings. The article, section and other headings contained in this
Agreement are for reference purposes only and shall not be deemed to be a part
of this Agreement or to affect the meaning or interpretation of this Agreement.
 
Section 5.9. Construction. Within this Agreement, the singular shall include the
plural and the plural shall include the singular, and any gender shall include
all other genders, all as the meaning and the context of this Agreement shall
require. Each party warrants that it has consulted with its own counsel and each
has participated in the drafting of this Agreement and that accordingly the rule
of construction of “construe against the drafter” does not apply.
 
Section 5.10. Governing Law and Choice of Forum. Any proceeding arising out of
or relating to this Agreement or any transaction contemplated hereby may be
brought in the courts of the State of Washington, County of King, or, if it has
or can acquire jurisdiction, in the United States District Court for the Western
District of Washington, and each of the parties irrevocably submits to the
exclusive jurisdiction of each such court in any such Proceeding, waives any
objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the proceeding shall be heard and
determined only in any such court and agrees not to bring any proceeding arising
out of or relating to this Agreement or any Contemplated Transaction in any
other court. The parties agree that either or both of them may file a copy of
this paragraph with any court as written evidence of the knowing, voluntary and
bargained agreement between the parties irrevocably to waive any objections to
venue or to convenience of forum. EACH PARTY HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY PROCEEDING AND AGREES
THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH IN
THE NOTICE SECTION OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF SUCH PARTY’S ACTUAL RECEIPT THEREOF OR THREE (3)
DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID. Process in any
Proceeding referred to in the first sentence of this Section may be served on
any party anywhere in the world.
 
7

--------------------------------------------------------------------------------


 
Section 5.11. Cooperation. The Parties hereto shall cooperate fully at their own
expense, except as otherwise provided in this Agreement, with each other and
their respective counsel and accountants in connection with all steps to be
taken as part of their obligations under this Agreement.
 
Section 5.12. Severability. If any term, covenant, condition or provision of
this Agreement or the application thereof to any circumstance shall be invalid
or unenforceable to any extent, the remaining terms, covenants, conditions and
provisions of this Agreement shall not be affected thereby and each remaining
term, covenant, condition and provision of this Agreement shall be valid and
shall be enforceable to the fullest extent permitted by law. If any provision of
this Agreement is so broad as to be unenforceable, such provision shall be
interpreted to be only as broad as is enforceable.
 
Section 5.13. Assignment. This Agreement may not be assigned by any Party
Manager without the prior written consent of the other Party hereto.
 
DATED the date first above written.
 

 
MASS FINANCIAL CORP.
 
By:       /s/ Michael Smith                      
Name:  Michael Smith
Title:    President




 
MANAGER:
 
RADIANT LOGISTICS GLOBAL SERVICES, INC., a Delaware corporation
 
By:      /s/ Bohn H. Crain                        
Name: Bohn H. Crain
Its:      Chief Executive Officer

 


8

--------------------------------------------------------------------------------


 